Examiner’s Amendment and Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 8/26/2020. 
The allowed claims are 1-10.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David Bomzer on 5/31/2022.

Claim 1, at lines 1 and 2, is amended as follows:
1.  A refrigeration system for detecting a refrigerant leak [

Claims 11-20 are cancelled.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20, directed to non-elected group with traverse.  The restriction was made final in the office dated 2/24/2022.  Accordingly, claims 11-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2015/0219376 to Douglas and US 2005/0103029 to Kawahara.
Douglas teaches a system for detecting a refrigerant leak in a refrigeration system, the refrigeration system including a refrigerant charge, an evaporator (106), a condenser (128) and a system controller (150), wherein the controller is configured to:
execute a plurality of leak test cycles, including a first leak test cycle and a second leak test cycle, (par. 26-30, Fig. 2 and 3) (two cycles are performed, par. 27)
executing a second phase of transferring the refrigerant charge to the condenser, (par. 20, refrigerant is moved to the high pressure side, i.e. the condenser)
determine a reference leak detection cycle time (par. 27, the first time is later used for reference)
determine a second leak detection cycle time (par. 27, a second time is determined)

determine if a refrigerant leak in the refrigeration system exists if the second leak detection cycle time is shorter in duration than the reference leak detection cycle time (par. 27, first and second times are compared),
Kawahara teaches communicating an existence of the refrigerant leak with an alert which is one or more of visual, audible, and vibratory. (title, claim 3)
The art of record does not teach, in an obvious combination with the other limitations of the claims, the first and third phases of the leak test cycles (i.e. moving the refrigerant charge into the evaporator), and that the time periods that are compared are based upon both how long it takes to move refrigerant into the evaporator (in the third phase) and how long it takes to move refrigerant into the condenser. (in the second phase).
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763